            Case 3:18-cr-30051-MGM Document 78 Filed 06/18/19 Page 1 of 4


                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       Criminal No. 18-CR-30051-MGM
                                             )
(1) GREGG A. BIGDA and                       )
(2) STEVEN M. VIGNEAULT,                     )
           Defendants.                       )

                 JOINT FINAL STATUS CONFERENCE MEMORANDUM

       The United States of America, by Andrew E. Lelling, United States Attorney for the

District of Massachusetts, and Eric S. Dreiband, Assistant Attorney General, and through the

undersigned attorneys; and the defendants, Gregg A. Bigda, by and through his attorney, Matthew

D. Thompson, Esq., and Steven M. Vigneault, by and through his attorney, Shawn Allyn, submit

this memorandum to address the issues delineated in Local Rule 116.5(c) and (d).

             1. The government represents that it has produced all required discovery, as well as

discovery that was not required to be produced until closer to trial. Defendants have filed three

written discovery requests (Doc. Nos. 26, 40, 65), to which the government has timely responded

in writing (Doc. Nos. 30, 45, 70). The government is awaiting the Defendants’ response regarding

any discovery disputes they believe are outstanding with respect to their most recent written

discovery requests, to which the government responded on June 6, 2019 (Doc. No. 70).

The government intends to produce any additional discovery required by the Local Rules within

21 days of trial. Defendant Vigneault represents that he will a file a motion to compel before the

final status conference.

             2. In December 2018, the government entered into a stipulated protective order with

Defendant Bigda governing the dissemination of discovery materials (Doc. No. 29), and filed a

motion for entry of a protective order governing discovery materials produced to Defendant
          Case 3:18-cr-30051-MGM Document 78 Filed 06/18/19 Page 2 of 4


Vigneault (Doc. No. 32), which Magistrate Judge Robertson entered for the reasons outlined in

her Memorandum and Order (Doc. Nos. 49-50). Defendant Vigneault appealed that decision (Doc.

No. 52), the government opposed the appeal (Doc. No. 56), and the Court heard oral argument on

the issue and has taken it under advisement (Doc. No. 74). The government will produce additional

non-required discovery to Defendant Vigneault upon the resolution of the protective order appeal.

            3. The Defendants intend to file motions to sever their trials and motions for change

of venue. The Court has ordered that such motions are due by September 13, 2019, that the

government’s responses are due October 14, 2019, and that a hearing will be scheduled following

receipt of the government’s responses (Doc. No. 73). The Defendants do not intend to file any

additional motions arising under Federal Rule of Criminal Procedure 12(b).

            4. The parties agree that the ends of justice are served by granting a continuance from

June 19, 2019, the date of the final status conference, until the hearing date for the Defendants’

motions to sever trials and change venue, which the parties anticipate will take place on or about

November 1, 2019. Excluding this time from the calculation of the time within which the trial

must begin outweighs the best interests of the public and the defendant in a speedy trial, pursuant

to 18 U.S.C. § 3161(h)(7)(A) and Local Rule 112.2. This exclusion will serve the ends of justice

because it will permit the Defendants to continue to review discovery materials, the Defendants to

research, draft, and file their motions to sever trials and to change venue, and the government to

respond to those motions. A proposed order of excludable delay is attached to this status report.

            5. The parties anticipate that both defendants will proceed to trial in lieu of pleading

guilty. The parties anticipate that a joint trial would take approximately three weeks, and that

separate trials would take approximately two weeks each.

            6. The parties anticipate that due to the nature of the charges and supporting evidence,

there will be a greater-than-usual number of evidentiary issues that will require litigation and

resolution before trial.
                                                 2
Case 3:18-cr-30051-MGM Document 78 Filed 06/18/19 Page 3 of 4




                           Respectfully submitted,

                           ANDREW E. LELLING
                           UNITED STATES ATTORNEY

                     By:   /s/ Deepika Bains Shukla
                           DEEPIKA BAINS SHUKLA
                           (NY4584009, CT434931)
                           Assistant United States Attorney
                           300 State Street, Suite 230
                           Springfield, MA 01105
                           413-785-0237
                           deepika.shukla@usdoj.gov

                           ERIC S. DREIBAND
                           ASSISTANT ATTORNEY GENERAL

                     By:   /s/ Christopher J. Perras
                           CHRISTOPHER J. PERRAS
                           (MA682002)
                           Trial Attorney
                           Department of Justice
                           601 D St., NW
                           Washington D.C. 20004
                           202-353-5939
                           christopher.perras@usdoj.gov

                     By:   /s/ Matthew D. Thompson
                           MATTHEW D. THOMPSON
                           Counsel for Gregg A. Bigda

                     By:   /s/ Shawn Allyn
                           SHAWN ALLYN
                           Counsel for Steven M. Vigneault




                              3
         Case 3:18-cr-30051-MGM Document 78 Filed 06/18/19 Page 4 of 4


                                       Certificate of Service

June 18, 2019

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ Deepika Bains Shukla
                                              Deepika Bains Shukla
                                              Assistant United States Attorney




                                                 4
